Citation Nr: 1747568	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for edema of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2015, the Board remanded this claim for additional development, which has been substantially completed.  

In this decision, the Board unfortunately must deny the Veteran's claim.


FINDING OF FACT

The Veteran does not have chronic edema.


CONCLUSION OF LAW

The criteria are not met for service connection for edema of the bilateral feet.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that she has chronic edema of the bilateral feet, and that she has had it since service.  She asserts that she was treated for edema while in service, and that her current edema is related to the edema in service.

After carefully reviewing the record, the Board finds that the preponderance of the evidence weighs against finding that she has had symptoms of chronic edema of the bilateral feet.  

Her STRs show that she was treated for edema twice.  In April 1969 at Fort McClellan, she had trace pedal edema but no pretibial edema or calf tenderness.  In May 1969 at Fort Sam Houston, she had pitting edema of the feet.  She did not complain of edema at her separation examination, and edema was not noted during the examination.  She also affirmatively denied any foot trouble on her separation Report of Medical History.  

The record shows she has been treated for edema during the appeal period.  It was noted, for example, at the October 2005 VA examination.  It was also noted in August 2010, without clubbing or cyanosis.  It was not noted at a September 2010 follow up appointment.  She had edema in July 2012, she reported for the two weeks, which was attributed to "fluid overload."  Edema was not present in May 2012 or in September 2012.  She had lower extremity edema again in August 2014.  A November 2015 telephone notes she complained of edema in the right leg only, but it was not present at her follow up examination in December 2015.
The October 2005 VA examiner did not provide a medical opinion.  

The Veteran was not diagnosed with any edema at October 2013 VA examination.  The examiner noted the Veteran had intermittent swelling of her extremities, but none in recent months.  On examination, there were no signs or symptoms.

The December 2016 VA examiner conducted a thorough review of the file, and opined that the Veteran did not have chronic edema.  He indicated he had reviewed her STRs, and that she had a normal electrocardiogram (EKG) at her entrance examination in February 1969 and again at separation in August 1970.  He noted that her VA podiatric treatment records did not show pathologic edema of the feet.  He noted the diagnosis at the October 2005 VA examination, but not shown at an orthopedics consultation in November 2005.  He noted that she denied having leg edema during a March 2010 cardiology consultation, and that she did not have edema at a primary care appointment in August 2010.  She had edema in August 2012.  In August 2014, she complained of having 4+ pitting edema at a preoperative clearance consultation, but on examination had only 1+ edema.  She was given cardiac clearance for the procedure, as there were no risk factors identified.  In September 2014, she was noted to have bilateral mild edema, but she was had normal range of motion.  The examiner commented that she was not showing difficulty in walking, tense edema, or stasis dermatitis.  He noted that she was awarded a scooter due to a decrease in walking tolerance due to heart failure in May 2016.  

The examiner indicated that the clinic notes during the appeal period do not document pathologic edema, nor do they show edema associated with any complaint or diagnosis of severely swollen legs, difficulty walking, chronic tense edema or stasis dermatitis.  As a result, she explained that there was no objective evidence of acquired disability associated with edema.  Common clinical diagnoses associated with symptomatic edema include heart failure, cirrhosis, and nephrotic disease resulting in sodium retention.  She indicated she had intermittent edema in service, which is often normal finding in premenstrual women.  She also noted that her edema was  treated in the past with diuretic medications, which can lead to idiopathic edema.  However, the examiner emphasized that the record contained numerous clinic notes and consultations that do not document edema of the feet.  She indicated it was especially noteworthy that the majority of her podiatric treatment records do not mention pathologic edema of the feet.     

Based on this evidence, the Board finds that the preponderance of the evidence weighs against service connection.  There is only one medical opinion directly addressing the issue, which is not in favor of service connection, as no current disability has been diagnosed.

The Board acknowledges that the Veteran is trained as a nurse, and therefore is competent to diagnose edema.  She reported at the October 2005 VA examination that she had chronic edema for the preceding 36 years.  The Board does not doubt that she has had intermittent edema-indeed, it is shown by the record-but, as explained by the December 2016 VA examiner, the evidence does not show pathologic or chronic edema.  The examiner supported her opinion with a recitation of numerous medical records.  The Veteran, on the other hand, has not offered any supporting explanation for her assertion that any edema present since 2005 is related to the two instances shown during her service.  Moreover, the Veteran's separation examination was silent for edema and she affirmatively denied foot trouble upon separation.  The Board therefore finds the December 2016 VA medical opinion outweighs her assertions regarding chronicity.

Although grateful for the Veteran's honorable service, the preponderance of the evidence weighs against service connection.  The benefit of the doubt rule does not apply under these circumstances, and service connection must be denied.  







ORDER

The claim of entitlement to service connection for edema of the feet is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


